DETAILED ACTION

Response to Amendment
	In view of the amendments to Claims 1-2 and 23-25, the §112(b) rejections directed to the claims are withdrawn.
In view of the amendments and arguments to Claims 1-23 and 23-25, the previous prior art rejections directed to the claims are maintained with revised rationales.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/10/2021 was considered by the examiner. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-3 are rejected under 35 U.S.C. 102 as being anticipated by, or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2013/0068352 (Chatey).
In regards to Claims 1-3, Chatey teaches novel aluminum alloys for use in an impact extrusion manufacturing process to create shaped containers and other articles of manufacture (Abstract), wherein Chatey teaches a method of manufacturing slugs to be used in an impact extrusion process from recycled scrap metal (¶24), wherein metal comprising at least one of a 3014, 3004, 3003, 3013, 3103, and 3105 aluminum alloy and blending with a pure aluminum alloy to create a recycled aluminum alloy (¶26), wherein the pure aluminum alloys can be 1050 or 1070 (¶51), wherein the opening diameter can be modified by necking (¶224), wherein in one .

	Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2013/0068352 (Chatey).
	In regards to Claims 21-22 and 24, Chatey teaches the aluminum alloy used in a slug of Claim 1, and also teaches that recrystallization characteristics are known to change, necessitating potential changes to the thermomechanical treatment(s), including but not limited to: rolling temperatures, rolling reductions, annealing temperatures, annealing process, and/or annealing times (¶22), wherein the increased ultimate tensile strength and yield strength increases the tonnage loads when punching slugs (¶22).  Although Chatey does not explicitly teach that a hardness of the alloy with the dimensions of 45 x 5.5 mm is between 52.4-68.8 HB (instant Claim 21) and 50-66 HB  (instant Claim 22), nor a tensile strength between 96.5 and 144.8 MPa, Examiner notes that given that the product of Chatey is substantially similar in structure, composition, and process of manufacture, one of ordinary skill in the art would expect the product to evince substantially similar properties, including mechanical properties such as 

	In regards to Claims 23 and 25, Chatey teaches that cold working can be employed to increase the yield strength and decrease the ductility, whereas the process of annealing can bae used to decrease the strength but increase the ductility.  Although Chatey does not explicitly teach a yield strength of a 5.5 mm thick sample is between 20.7 MPa and 55.2 MPa (instant Claim 23) nor that an elongation percent of a 5.5 mm sample is between 30% and 42% (instant Claim 25); however, given that Chatey teaches that processes can be employed to set mechanical properties, one of ordinary skill in the art would have found it obvious to have determined the optimum values of yield strength and ductility, which is related to elongation rate, to have arrived at the claimed elongation rate/ductility and yield strength ranges of the instant application via controlling the processes during the fabrication of the product.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.
	Furthermore, given that Chatey teaches a product that is substantially similar in structure, composition, as well as process of manufacture, one of ordinary skill in the art would expect the product to evince substantially similar properties, including mechanical properties such as hardness and tensile strength as claimed in instant Claims 21-22 and 24.  

Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive. 

In regards to Applicant’s arguments, Examiner notes that as set forth above, the limitation of neither of the first nor second aluminum to be recycled that the limitation constitutes a product-by-process limitation; product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  
One of ordinary skill in the art would expect, given that the first and second aluminum of Chatey are substantially similar in composition as that as claimed, to have substantially similar properties as that of the instant application, whether or not the aluminums are recycled.  Applicant has not provided sufficient, or any, evidence on the record to show that the prior art as set forth in the prior Non-Final Rejection does not sufficiently teach the instant application as claimed.  Applicant’s assertion that the prior art fails to teach the instant invention is not persuasive, given the lack of cited and mapped evidence or any support otherwise.  Therefore, the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/Primary Examiner, Art Unit 1784